Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 22, 2019

The Court of Appeals hereby passes the following order:

A19A1460. MICHAEL TREMBLE v. THE STATE.

      In 2017, Michael Tremble pled guilty to one count of theft by deception and
two counts of theft by shoplifting, and the trial court imposed a total sentence of ten
years on probation. The court revoked two years of Tremble’s probation in May 2018
after finding that he had committed several new criminal offenses and ordered him
to serve those two years in prison. In December 2018, Tremble filed a pro se motion
to correct, modify, vacate, or suspend his prison sentence, which the trial court
denied. He then filed this direct appeal. We lack jurisdiction.
      The underlying subject matter of an appeal controls over the relief sought in
determining the proper appellate procedure. See Rebich v. Miles, 264 Ga. 467,
467-468 (448 SE2d 192) (1994); White v. State, 233 Ga. App. 873, 874 (505 SE2d
228) (1998). The underlying subject matter here is the revocation of Tremble’s
probation. An appeal in such a proceeding must be initiated by filing an application
for discretionary review. OCGA § 5-6-35 (a) (5), (b); White, 233 Ga. App. at 874.
“Compliance with the discretionary appeals procedure is jurisdictional.” Smoak v.
Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996).
Consequently – and pretermitting whether Tremble improperly filed his pro se
December 2018 motion while he was represented by counsel – his failure to follow
the proper procedure deprives us of jurisdiction over this direct appeal, which is
hereby DISMISSED.


                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      03/22/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.